[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________                U.S. COURT OF
                                                                    APPEALS
                                No. 05-11778                  ELEVENTH CIRCUIT
                            Non-Argument Calendar               AUGUST 11, 2005
                          ________________________             THOMAS K. KAHN
                                                                     CLERK
                      D. C. Docket No. 03-01956-CV-BE-S

EMANUEL FORD,

                                                         Plaintiff-Appellant,

                                      versus

BIRMINGHAM, CITY OF,

                                                         Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                                (August 11, 2005)

Before CARNES, MARCUS and COX, Circuit Judges.

PER CURIAM:

      Plaintiff Emanuel Ford appeals following the district court’s grant of summary

judgment for the City of Birmingham on Ford’s claims for false arrest and excessive
use of force under 42 U.S.C. § 1983. We conclude that the district court properly

granted the City’s motion for summary judgment for the reasons stated in the district

court’s opinions. (R.2-32 and R.2-36.)

      Ford also contends that the district court abused its discretion in denying Ford’s

motion to amend his complaint. “[I]t is not an abuse of discretion for a district court

to deny a motion for leave to amend following the close of discovery, past the

deadline for amendments, and past the deadline for filing dispositive motions.”

Carruthers v. BSA Advertising, Inc., 357 F.3d 1213, 1218 (11th Cir. 2004) (quoting

Lowe’s Home Centers, Inc. v. Olin Corp., 313 F.3d 1307, 1315 (11th Cir. 2002).

Given that Ford’s motion to amend the complaint was filed months after the deadline

for amending the complaint had passed, we find no abuse of discretion in the district

court’s denial of Ford’s motion to amend his complaint. (R.2-27 and R.2-30.)

      AFFIRMED.




                                           2